Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-12 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe each and every possible “first and second reaction condition” for the first and second test samples of blood, but rather only describes the “first and second reaction conditions” as being a certain reaction temperature, a certain mixing intensity of the test samples, a certain blood processing reagent concentration, and a certain blood processing reaction time. See claims 2-4 and 13-15 which recite the specific reaction conditions as described in the specification to perform the alarming method for platelet aggregation. Therefore, the inventors did not have possession of each and every type of “reaction condition” that is possible for the first and second test samples, only those reactions conditions specifically described in the specification related to reaction temperature, mixing intensity, blood processing reagent concentration and blood processing reagent action time. The specification also does not describe each and every possible “test signal” that can be acquired in the method and apparatus for alarming a platelet aggregation sample, but rather only describes the “test signal” as being  an electrical impedance signal, a scattered light signal and a fluorescence signal (see claims 5-6 and 16-17).  Therefore, the inventors did not have possession of each and every type of “test signal” that is possible in the method and apparatus, only test signals specifically described in the specification comprising  an electrical impedance signal, a scattered light signal and a fluorescence signal. The specification also does not describe each and every possible “first platelet data” and “second platelet data” that is possible to be obtained in the method and apparatus for alarming a platelet aggregation sample, but rather only describes the “first and second platelet data” as a platelet count of the first and second samples (see claims 7 and 18). Therefore, the inventors did not have possession of each and every type of “platelet test data” that is possible in the method and apparatus, only data comprising a platelet count of the first and second test samples. In addition, the inventors did not have possession of each and every possible type of “evaluation result” and “preset condition” that is possible in the method and apparatus for alarming a platelet aggregation sample, only those specific evaluation results and preset conditions described in the examples of the specification. 
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of claim 1, the phrase “a first reaction condition” is indefinite since it is not clear what actions constitute being a “first reaction condition”. It is not clear how the first test sample is prepared and what conditions it is subjected to in the method. On line 4 of claim 1, the phrases “a test signal” and “first platelet test data” are indefinite since it is not clear what constitutes being a test signal and first platelet data. It is not clear what types of signals and what types of platelet test data can be acquired in the method. On line 5 of claim 1, the phrase “a second reaction condition” is indefinite since it is not clear what actions constitute being a “second reaction condition”. It is not clear how the second test sample is prepared and what conditions it is subjected to in the method.  On line 6 of claim 1, the phrases “a test signal” and “second platelet test data” are indefinite since it is not clear what constitutes being a test signal and second platelet data. It is not clear what types of signals and what types of platelet test data can be acquired in the method. Without knowing what each of the specific “first reaction condition”, “second reaction condition”, “test signals”, “first platelet test data” and “second platelet test data” are in the method, one of ordinary skill in the art would not know how to perform the method. On line 7 of claim 1, the “evaluation result” is indefinite since it is not clear what this result is and how it is obtained “based on the first platelet test data and the second platelet test data”. It is not clear how the first and second platelet test data are used to determine the evaluation result. Are the first and second platelet test data plugged into some type of an equation and the equation is solved in order to determine the evaluation result? Without knowing how the evaluation result is acquired in the method, one of ordinary skill in the art would not know how to perform the method. On line 9 of claim 1, the “preset condition” is indefinite since it is not clear what this is and how it is preset. Without knowing what the preset condition is in the method, one of ordinary skill in the art would not know how to perform the method. On line 10 of claim 1, the phrase “a platelet aggregation sample” is indefinite since it is not clear whether this means a sample that contains platelets which undergo aggregation. See all of these same problems with the phrases “a test signal”, “a first reaction condition”, “a second reaction condition”, “first platelet test data”, “second platelet test data”, “an evaluation result” ,“a preset condition” and “a platelet aggregation sample” in claims 12 and 22. On lines 13-14 of claim 1, the phrase “the platelet aggregation degree” lacks antecedent basis. 
On line 3 of claim 9, the phrase “an evaluation value” is indefinite since it is not clear what this value is and how it is acquired “based on the first platelet test data and the second platelet test data”. It is not clear how the first and second platelet test data are used to determine the evaluation value. Are the first and second platelet test data plugged into some type of an equation and the equation is solved in order to determine the evaluation value? Without knowing how the evaluation value is acquired in the method, one of ordinary skill in the art would not know how to perform the method. See these same problems in claim 20. 
	On line 2 of claim 10, the “platelet aggregation index” is indefinite since it is not clear what this index is. Is the platelet aggregation index a parameter which indicates a degree to which the platelets in the blood sample aggregate? See this same problem in claim 21.
On lines 10-11 of claim 12, the phrase “the platelet aggregation degree” lacks antecedent basis. 
On line 3 of claim 14, the phrase “the reaction cell” should be changed to –the at least one reaction cell—so as to use the same terminology as recited earlier in the claim. 
On lines 14-15 of claim 22, the phrase “the platelet aggregation degree” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-15 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola et al (US 9,272,280).
Viola et al teach of a method and an apparatus for evaluating hemostasis in a blood sample obtained from a subject, including evaluating platelets in the blood sample. The method comprises receiving a blood sample to be evaluated into a test cartridge containing a plurality of test chambers therein. A first test sample from the blood sample is received into a first test chamber of the cartridge, and a second test sample from the blood sample is received into a second test chamber of the cartridge (claims 1, 12, 22). Each chamber contains a reagent or combination of reagents therein for reacting with the first and second blood samples. Test signals comprising sound reflected from the blood samples in each test chamber are obtained and used to acquire an evaluation result of a hemostasis parameter in the blood sample (claims 1, 12, 22). The hemostasis parameters acquired in the method comprise one of clot stiffness, clot formation rate and a platelet index related to a function of platelet aggregation (claims 9-10 and 20-21) during clot formation (claims 1, 12, 22). Viola et al teach that each test sample of blood in the different chambers of the test cartridge are prepared under different reaction conditions (claims 1, 12, 22). The specific reaction conditions comprise different temperatures of the test samples which are generated by a heat exchanger in communication with the chambers, and different mixing intensities of the test samples mixed with a reagent, wherein the different mixing intensities are generated by either passive or active mechanisms such as mixing with magnetic beads, pressure perturbation and artificial cilia (claims 2-4 and 13-15). Viola et al teach that in one embodiment, a reaction condition of a first test sample of blood in a first chamber of the cartridge comprises mixing the first test sample with only a buffer, a stabilizer and an initiator of blood coagulation (i.e. kaolin), and a reaction condition of a second test sample of blood in a second chamber of the cartridge comprises mixing the second test sample with a buffer, a stabilizer, an initiator of coagulation, and an agent which reduces a platelet aggregation degree of the blood sample (i.e. abciximab, which is a platelet inhibitor and therefore, inhibits the activation of platelets and a resulting aggregation of the platelets). See Example 1 and Table 1 in Viola et al. In this embodiment, a first reaction condition of the first test sample in a first chamber of the cartridge is different from a second reaction condition of the second test sample in a second chamber of the cartridge, and the second reaction condition comprises a reaction condition for reducing a platelet aggregation degree of the blood sample (i.e. the platelet inhibitor abciximab, claims 1, 12 and 22). Viola et al teach that the apparatus for performing the method comprises a sample processing and a sample testing device in the form of the cartridge which prepares the first and second blood samples by separating them into the different chambers of the cartridge, and which tests the blood samples by reacting the blood samples with reagents under different reaction conditions (i.e. different temperatures and mixing intensities, claims 2-4 and 13-15).  The apparatus also comprises a display or user interface for displaying the results of the blood evaluations in each of the test chambers of the cartridge. Viola et al also teach that the method can be performed by non-volatile computer readable instructions embodied on a computer readable media, which can be executed by a processor of a computer (claim 22).  See the abstract, lines 22-67 in column 2, lines 1-15 in column 3, lines 63-67 in column 6, lines 1-7 in column 7, lines 24-51 in column 10, lines 60-67 in column 13, lines 1-67 in column 14, lines 1-32 in column 15, and claim 1 in Viola et al. 
	Viola et al fail to specifically teach of comparing the evaluation result of a hemostasis parameter (i.e. platelet aggregation) in the blood sample to a pre-set condition and alarming that the blood sample tested in the cartridge may be a platelet aggregation sample when the evaluation result meets the pre-set condition. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform these steps in the method and apparatus taught by Viola et al since Viola et al teach of testing a blood sample under different reaction conditions comprising one reaction condition for reducing a platelet aggregation degree of the blood sample (i.e. a sample containing abciximab) and one reaction condition not containing any means for reducing a platelet aggregation degree of the blood sample, and thus, one of ordinary skill in the art would readily be able to compare the results of each reaction condition to one another to determine whether any abnormal or unexpected platelet aggregation occurs in the blood sample (i.e. a pre-set condition), and alert or warn (i.e. alarm) a user of the system and method that such an abnormal or unexpected platelet aggregation is present in the blood sample tested. With regards to claims 3-4 and 14-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the specific temperatures and mixing intensities of the first and second blood samples in the cartridge taught by Viola et al to those recited in claims 3-4 and 14-15 since in the absence of any criticality and where the general conditions of a claim are taught in the prior art, it is not inventive to discover the optimum or workable ranges for result effective parameters such as temperature and mixing intensities using routine experimentation. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute another known type of mixing element such as a bubble mixing part or an agitator arm mixing part for the mixing elements taught by Viola et al (i.e. magnetic beads, etc.) since the substitution of one known mixing element for another in the method and apparatus taught by Viola et al that both perform the same function of mixing would have yielded predictable results to one of ordinary skill in the art at the time of the invention. With regards to claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test the second blood sample in the second chamber of the cartridge taught by Viola et al under the second reaction condition of reducing a platelet aggregation degree of the second blood sample only when a result of the platelet index of aggregation in the first blood sample is abnormal since this allows one to eliminate the effect of platelet aggregation in the blood sample in order to distinguish between single, large platelets and platelet aggregates.
Claims 5-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola et al in view of Gill et al (US 5,891,734). For a teaching of Viola et al, see previous paragraphs in this Office action. Viola et al fail to teach that the test signals detected from the first and second blood samples in the chambers of the cartridge comprise a platelet count of the blood samples determined by measuring one of an electrical impedance signal, a scattered light signal and a fluorescence signal.
Gill et al teach of a method and an apparatus for distinguishing and differentiating cells in a whole blood sample. The method comprises dispensing aliquots of a blood sample into three receiving vessels of an automated analyzer, transporting a first aliquot of the blood sample to an electrical impedance transducer of the analyzer and detecting electrical impedance signals as the cells of the blood sample pass the impedance transducer, obtaining a platelet count of the blood sample from the impedance signals, transporting another aliquot of the blood sample to an optical flow transducer and detecting both scatter light signals and fluorescence signals from the blood sample, and obtaining a count of platelets from the scatter light signals and the fluorescence signals. Therefore, Gill et al teach that a platelet count of a blood sample can be obtained from measured electrical impedance, scattered light and fluorescence signals of a blood sample. See claims 1, 3-4 and 7 in Gill et al. 
Based upon a combination of Viola et al and Gill et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a platelet count of the blood samples analyzed in the method and apparatus taught by Viola et al by measuring one of an electrical impedance signal, a scattered light signal and a fluorescence signal of the blood samples rather than a signal representative of sound reflected from the blood samples since Gill et al teach that a platelet count of a blood sample can be easily obtained from measured electrical impedance, scattered light and fluorescence signals of a blood sample, which perform the same equivalent function of the ultrasound in the method and apparatus taught by Viola et al.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Linssen et al who teach of a method of controlling a blood analyzer for measuring platelets; Fukuma et al who teach of a sample analyzer for analyzing platelets in blood using measurements on a first and second prepared sample; Murata et al who teach of a platelet aggregation analyzing device, system and method; and Swaim et al who teach of a method for determining percent platelet aggregation. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 2, 2022